Citation Nr: 9924137	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  97-27 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of laceration of upper and lower lids of left eye.

2.  Entitlement to an increased (compensable) rating for 
residuals of laceration of left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel





INTRODUCTION

The veteran had active service from January 1962 to January 
1965.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1995 rating decision by the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran's notice of 
disagreement was received in November 1995.  A statement of 
the case was mailed to the veteran in August 1997.  The 
veteran's substantive appeal was received in September 1997.  

In a November 1998 rating decision, service connection for 
double vision secondary to head injury was denied.  In 
December 1998, the veteran was notified of this decision and 
of his procedural and appellate rights.  Since a notice of 
disagreement was not received, this issue is not in appellate 
status and before the Board at this time. 

In the veteran's August 1999 informal hearing presentation, 
the issue of entitlement to a compensable evaluation for 
multiple, noncompensable, service-connected disabilities 
pursuant to 38 C.F.R. § 3.324, was raised.  In light of the 
fact that this issue is not in appellate status, the Board 
refers this issue back to the RO for further development.


FINDINGS OF FACT

1.  The medical evidence shows that the veteran's service-
connected residuals of a laceration of upper and lower lids 
of left eye are not visible and there is no obvious incision; 
the scarring is not moderately disfiguring, tender, or 
painful.  



2.  The medical evidence shows that the veteran's service-
connected residuals of a laceration of left knee is well-
healed, with no discoloration or keloid formation of the 
scar; the scarring does not cause limitation of motion nor is 
it tender or painful.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for 
residuals of a laceration of upper and lower lids of the left 
eye have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.118, Part 4, Diagnostic Code 7800 
(1998).  

2.  The schedular criteria for a compensable rating for 
residuals of a laceration of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.118, Part 4, Diagnostic Code 7805 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim as to these issues is well-grounded 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a plausible claim.  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has 
thoroughly reviewed all medical evidence of record, the Board 
will focus primarily on the most recent medical findings 
regarding the current level of the veteran's service-
connected disabilities.

Historically, the Board notes that the veteran was originally 
granted service connection for residuals, laceration, upper 
and lower lids, left eye, and for residuals, laceration, left 
knee, in an April 1973 rating decision.  A non-compensable 
evaluation was assigned for both service-connected 
disabilities at that time.  In August 1995, the veteran 
submitted a claim for increased ratings for his service-
connected residuals of lacerations of the left eyelid and 
left knee.

A review of the current medical evidence is negative for any 
complaints, findings, or diagnosis of pain, tenderness or 
limitation of motion of the veteran's left knee and left 
eyelid scars.  The veteran was afforded a VA examination in 
February 1998.  At that time, the veteran described how he 
incurred a laceration on his left knee and a laceration on 
his left eyelid during service.  With regard to the left 
knee, the veteran reported that he had had no problems since 
the left knee laceration.  The examiner noted a 4-inch scar 
across the patellar cap of the veteran's left knee.  Upon 
examination, the veteran had good range of motion of the left 
knee.  There were no noted abnormalities of the left knee and 
no fluid.  There was no discoloration or keloid formation of 
the scar.  There was no subcutaneous adherence.  During the 
February 1998 examination, the veteran reported that he had 
developed diplopia shortly after the injury to his left 
eyelid.  The examiner noted that a review of the veteran's 
service medical records was negative for any complaints of 
diplopia for the three years prior to the veteran's discharge 
from service.  Moreover, there was no mention of diplopia on 
the veteran's discharge examination.  The examiner noted that 
the areas of prior sutures on the left eyelid were not 
visible.  Moreover, there was no obvious incision and the 
extraocular muscles were intact.  Additionally, there was no 
visual field deficit.  The examiner concluded that the 
likelihood of an acute eyelid injury resulting in diplopia 
remained unsubstantiated, and was less likely, because there 
were no chart entries for that complaint.  With regard to the 
veteran's left knee, the examiner concluded that the veteran 
had no complaints and that there was no physical evidence to 
suggest an injury to the muscles and/or tendons of the left 
knee.


Currently, the veteran contends that his service-connected 
disabilities are more disabling than represented by the 
assigned respective ratings.  At the outset, with regard to 
the left eye, as noted in the introductory portion of this 
decision, service connection for double vision has been 
denied.  The veteran did not appeal that denial.  As such, 
the Board will not address the veteran's contentions and/or 
medical findings with regard to double vision.  

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.  When 
there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Under 38 C.F.R. § 4.31, it is 
provided that where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  The rating schedule 
provides that when an unlisted disability is encountered, it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.

In evaluating increased rating claims, the Board will also 
consider the provisions of 38 C.F.R. §§ 4.40, 4.45.  Under 38 
C.F.R. § 4.40, functional loss or weakness due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the appellant is deemed a serious disability.  In 
the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In this case, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
However, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  In this case, the veteran's disabilities are not 
productive of painful motion; thus, DeLuca is inapplicable.  

The Board has considered all relevant diagnostic codes in the 
VA's Schedule for Rating Disabilities.  The schedule of 
rating for the skin is listed under 38 C.F.R. § 4.118.  
Disfiguring scars of the head, face and neck are rated under 
Diagnostic Code 7800.  Under that code, a noncompensable 
evaluation is warranted where there the medical evidence 
shows slight disfiguring from scars on the head, face or 
neck.  A 10 percent evaluation is assigned when the scar to 
the head, face, and/or neck is moderately disfiguring.  A 30 
percent evaluation is warranted when the scar of the head, 
face and/or neck is severe, especially if producing a marked 
and unsightly deformity of eyelids, lips, or auricles.  
Finally, the maximum 50 percent evaluation under Diagnostic 
Code 7800 is assigned where scar(s) result in complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  Scars from 
burns are rated under Diagnostic Codes 7801-7802.  Scars 
which are superficial, poorly nourished, with repeated 
ulceration are rated under Diagnostic Code 7803.  Scars which 
are superficial, tender and painful on objective 
demonstration are rated as 10 percent disabling under 
Diagnostic Code 7804.  Under Diagnostic Code 7805, other 
scars are rated based on the limitation of function of the 
part affected. 

The veteran's service-connected residuals of laceration of 
the left eye lid was rated under Diagnostic Code 7800, which 
governs ratings for disfiguring scars of the head, face or 
neck.  In this case, the medical evidence shows that there is 
no pain, tenderness, or visible disfigurement of the left 
eyelid.  As such, the veteran's service-connected laceration 
scarring of the upper and lower eyelids of the left eye does 
not meet the criteria for a compensable rating as moderate 
disfigurement is not shown.  Likewise, the scarring is not 
tender and painful; thus, a compensable rating under 
Diagnostic Code 7804 is not warranted.  The other diagnostic 
codes governing scarring of the skin are inapplicable with 
regard to the veteran's disability.  

Also within 38 C.F.R. § 4.118, the veteran's service-
connected residuals of laceration of the left knee was rated 
under Diagnostic Code 7805, which governs other scars based 
on limitation of function of the affected area.  Limitation 
of motion of the knee is rated under Diagnostic Codes 5260 
and 5261.  However, in this case, the medical evidence 
indicated that there is no limitation of motion of the left 
knee.  As such, a compensable rating under either of those 
codes is not warranted.  Likewise, the scarring is not tender 
and painful; thus, a compensable rating under Diagnostic Code 
7804 is not warranted.  The other diagnostic codes governing 
scarring of the skin are inapplicable with regard to the 
veteran's disability.  

In light of the foregoing, the veteran does not meet the 
criteria for a higher (compensable) ratings for the residuals 
of laceration of the left eyelid and/or for residuals of 
laceration of the left knee.  

Accordingly, the Board concludes that the schedular criteria 
for compensable ratings for residuals of laceration of left 
eyelid and residuals of laceration of left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.7, 4.118, Part 4, Diagnostic Codes 7800, 7805 (1998).  

The preponderance of the evidence is against the claim for an 
increased rating for residuals of laceration of left eyelid 
and for residuals of laceration of left knee.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).








ORDER

The appeal for an increased rating for residuals of 
laceration, left eyelid is denied.

The appeal for an increased rating for residuals of 
laceration, left knee is denied.




		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals



 

